                                                                                               Case 2:19-cv-02985-JJT Document 90 Filed 07/17/20 Page 1 of 2


                                                                                       1    Caroline Larsen, SBN 022547
                                                                                            Douglas (Trey) Lynn, SBN 028054
                                                                                       2    OGLETREE, DEAKINS, NASH,
                                                                                       3    SMOAK & STEWART, P.C., #00504800
                                                                                            2415 East Camelback Road, Suite 800
                                                                                       4    Phoenix, Arizona 85016
                                                                                       5    Telephone: (602) 778-3700
                                                                                            Caroline.Larsen@ogletree.com
                                                                                       6    Trey.Lynn@ogletree.com
                                                                                       7    Attorneys for Defendants
                                                                                       8    Oracle Corporation and Oracle
                                                                                            Financial Services Software, Inc.
                                                                                       9
                                                                                       10                       IN THE UNITED STATES DISTRICT COURT
                                                                                       11                            FOR THE DISTRICT OF ARIZONA
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.




                                                                                       12    Catherine M. Beardsley, an individual,        Case No. CV-19-2985-PHX-JJT
                                                 2415 East Camelback Road, Suite 800




                                                                                       13
                                                       Phoenix, Arizona 85016




                                                                                                                  Plaintiff,
                                                                                                                                           DEFENDANT’S NOTICE OF
                                                           (602) 778-3700




                                                                                       14           v.
                                                                                                                                           CERTIFICATION OF CONFERRAL
                                                                                       15    Oracle Corporation, a corporation;
                                                                                       16    Oracle Financial Services Software, Inc.,
                                                                                             a corporation, and Does 1 – 25, inclusive,
                                                                                       17                        Defendants.
                                                                                       18
                                                                                       19          Pursuant to LR12.1(c), Local Rules of Civil Procedure of the District of Arizona,

                                                                                       20   undersigned counsel for Defendants Oracle Corporation (“Oracle”) and Oracle Financial

                                                                                       21   Services Software, Inc. (“OFSS”) certifies that they attempted to meet and confer

                                                                                       22   regarding Defendants’ Motion for Judgment on the Pleadings (Doc. 86, the “Motion”).

                                                                                       23   Due to conflicting scheduling issues and relevant deadlines for filing dispositive motions,

                                                                                       24   undersigned counsel did not have an opportunity to specifically discuss the Motion with

                                                                                       25   Plaintiff’s counsel prior to filing it on July 13, 2020. Undersigned counsel reached out to

                                                                                       26   Plaintiff’s counsel on July 14, 2020 to advise that the motion had been filed and to meet

                                                                                       27   and confer regarding the issues raised in the motion. Undersigned counsel affirmed that

                                                                                       28   Defendants will withdraw the Motion in the event Plaintiff agrees to withdraw the claims
                                                                                              Case 2:19-cv-02985-JJT Document 90 Filed 07/17/20 Page 2 of 2



                                                                                        1   addressed in the motion. Undersigned counsel also called Plaintiff’s counsel on July 16,
                                                                                        2   2020 and left a voicemail regarding the Motion, but have not received a return phone call.
                                                                                        3         While undersigned counsel has not yet received a response from Plaintiff,
                                                                                        4   Defendants remain willing to withdraw the Motion in the event Plaintiff agrees to
                                                                                        5   withdraw the claim addressed in the Motion. Nevertheless, Defendants have met and
                                                                                        6   conferred with Plaintiff’s counsel pursuant to LR12.1(c).
                                                                                        7
                                                                                        8         DATED this 17th day of July 2020.
                                                                                        9                                          Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                                                                       10                                          By: s/ Douglas (Trey) Lynn
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.




                                                                                       11                                             Caroline Larsen
                                                                                                                                      Douglas (Trey) Lynn
                                                 2415 East Camelback Road, Suite 800




                                                                                       12                                             2415 East Camelback Road, Suite 800
                                                                                                                                      Phoenix, Arizona 85016
                                                       Phoenix, Arizona 85016




                                                                                       13
                                                                                                                                      Attorneys for Defendants
                                                           (602) 778-3700




                                                                                       14
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       24
                                                                                       25
                                                                                       26
                                                                                       27
                                                                                       28

                                                                                                                                        2
